                                                                                                                                                                                                
Exhibit 10.30

 

Notice of Grant of Stock Option

(For U.S. Participants)

 

Extreme Networks, Inc.

ID:  77-0430270

145 Rio Robles

San Jose, CA  95134

 

Participant:

 

Plan:  2005 Equity Incentive Plan

%%FIRST_NAME%-% %%LAST_NAME%-%

 

Option Number:   %%OPTION_NUMBER%-%

%%ADDRESS_LINE_1%-%

 

Date of Grant:  %%OPTION_DATE%-%

%%ADDRESS_LINE_2%-%

 

Option Expiration Date:  %%EXPIRE_DATE_PERIOD1%-%

%%CITY%-% % %STATE%-%  %%ZIPCODE%-%

 

 

 

 

 

Effective on the Date of Grant, you have been granted a %OPTION_TYPE%-% Stock
Option (the “Option”) to buy %%TOTAL_SHARES_GRANTED%-% shares (the “Number of
Option Shares”) of the common stock of Extreme Networks, Inc. at price of
$%%OPTION_PRICE%-%  per share.

Vested Shares:  Provided that your Service does not terminate prior to the
applicable date, shares will initially vest and become exercisable on the first
date set forth below (the “Initial Vesting Date”) and thereafter will vest and
become exercisable at rates determined as follows:

 

Shares

 

Vest Type

 

Full Vest

 

Expiration Date

%%SHARES_PERIOD1%-%

 

%%VEST_TYPE_PERIOD1%-%

 

%%VEST_DATE_PERIOD1%-%

 

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD2%-%

 

%%VEST_TYPE_PERIOD2%-%

 

%%VEST_DATE_PERIOD2%-%

 

%%EXPIRE_DATE_PERIOD2%-%

%%SHARES_PERIOD3%-%

 

%%VEST_TYPE_PERIOD3%-%

 

%%VEST_DATE_PERIOD3%-%

 

%%EXPIRE_DATE_PERIOD3%-%

%%SHARES_PERIOD4%-%

 

%%VEST_TYPE_PERIOD4%-%

 

%%VEST_DATE_PERIOD4%-%

 

%%EXPIRE_DATE_PERIOD4%-%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By the Company’s authorized signature below and the Participant’s electronic
acceptance in a form authorized by the Company, the Company and the Participant
agree that the Option is governed by this Grant Notice and by the provisions of
the Stock Option Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any is set forth above, the terms
of which shall supersede any inconsistent provision of the Stock Option
Agreement to the extent intended by the Superseding Agreement.  The Participant
acknowledges that copies of the Plan, the Stock Option Agreement and the
prospectus for the Plan are available on the Company’s internal web site and may
be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice.  The Participant represents that the Participant has
read and is familiar with the provisions of the Stock Option Agreement and the
Plan, and hereby accepts the Option subject to all of their terms and
conditions.

 

 

Extreme Networks, Inc.

 

 

 